The complaint alleges in substance that Catherine McKenna, mother of plaintiff and defendant, *Page 209 
who are her only heirs at law, was prior to her death the owner of real property in the borough of Manhattan known as No. 73 West Eighty-third street and No. 481 Columbus avenue; that for several years prior to her death she was sick, confined to her bed and incapable of managing her affairs; that when the plaintiff was in the United States Army defendant was intrusted by her mother with the management of her real property; that the defendant induced her mother, while lying on her death bed, to give her a deed of such real estate, dated May 2, 1919, in reliance on her representation that the property would be regarded as the mother's as long as she lived but that she would after the death of the mother hold the property for herself and her brother, the plaintiff, share and share alike, divide the net income between them and upon a sale of the premises divide the proceeds equally between them; that defendant received the deed on these conditions and after the death of her mother refused to convey to plaintiff his share of such property or to account for the rents, issues and profits thereof.
The complaint demands judgment (a) declaring the deed a trust deed for the benefit of plaintiff and defendant; (b) that plaintiff and defendant are tenants in common of the premises thus conveyed; (c) for an accounting; (d) for a partition and sale thereof. The complaint does not state whether the declaration of trust relied on was oral or in writing. The answer puts in issue the material allegations of the complaint but does not plead the Statute of Frauds.
The question is whether plaintiff may maintain an action for partition. "No person other than a joint tenant or a tenant in common of the property shall be a plaintiff in the action." (Civ. Prac. Act, § 1018.)
The plaintiff moved to have issues framed for a jury trial on the ground that the action is for partition. (Civ. Prac. Act, § 1023.) If the action is for partition the *Page 210 
court may not disregard the findings of the jury, as it may in equity cases where issues are, in the direction of the court, sent to the jury for trial. (Jones v. Jones, 120 N.Y. 589,599.) The Special Term held that as plaintiff was seeking to enforce a trust and was not claiming a legal title, partition would not lie and denied the motion. The Appellate Division reversed the order of the Special Term and granted the motion. The jury found in favor of the plaintiff on issues framed. The court granted an interlocutory judgment without making a decision stating separately the facts found and the conclusions of law, in conformity with Civil Practice Act, section 440. On appeal the Appellate Division unanimously held that, as the trial justice was bound by the verdict, judgment was properly entered as on a motion. Final judgment was thereafter entered from which an appeal has been taken by permission to this court. The defendant contends that the judgment was improperly granted.
In partition the title or interest of any party in the property as stated in any pleading may be put in issue and the issues thus joined must be tried and determined in the action. (Civ. Prac. Act, § 1022.) A person claiming to be an heir may maintain an action in partition notwithstanding an apparent devise thereof to another by the defendant and possession under such devise, but the plaintiff must allege and establish that the apparent devise is void. (Civ. Prac. Act, § 1016.) In other words, a disseized cotenant may, by proper allegations and proof, maintain compulsory partition as against a void devise. (Weston v.Stoddard, 137 N.Y. 119.)
Plaintiff does not put himself in the position of one who seeks to obtain or who has obtained an adjudication that an apparent devise is void. He seeks to establish an oral declaration of trust in lands and the automatic execution thereof in his favor as one of the beneficiaries. He claims under the deed, not adversely to it. He *Page 211 
asserts misconduct, not in the obtaining of the deed, but in the failure of the grantee to perform under its conditions as orally established.
Real Property Law (Cons. Laws, chap. 50, § 242) reads as follows: "§ 242. When written conveyance necessary. An estate or interest in real property, other than a lease for a term not exceeding one year, or any trust or power, over or concerning real property, or in any manner relating thereto, can not be created, granted, assigned, surrendered or declared, unless by act or operation of law, or by a deed or conveyance in writing, subscribed by the person creating, granting, assigning, surrendering or declaring the same, or by his lawful agent, thereunto authorized by writing. But this section does not affect the power of a testator in the disposition of his real property by will; nor prevent any trust from arising or being extinguished by implication or operation of law, nor any declaration of trustfrom being proved by a writing subscribed by the person declaringthe same."
Defendant claims that she is not bound by the oral declaration of trust because there is no writing which complies with the requirement of the statute. An oral declaration of trust was valid in England prior to the Statute of Frauds of 1677, but was enacted by the statute to be "utterly void and of none effect." (29 Charles II, ch. 3, § 7.) Under the statute, a trust must rest on a conveyance in writing, although informal memoranda or subsequent letters signed by the party declaring the same, if they show the nature, character and extent of the trust interest, are held to be a sufficient declaration thereof. (Wright v.Douglass, 7 N.Y. 564; Hutchins v. Van Vechten, 140 N.Y. 115. ) "The trust must have existed at the time of the grant to the trustee, although it may have been effectually declared afterwards." (Bates v. L.M. Co., 130 N.Y. 200, 205.) "The recognition of the trust must be found in the writing, *Page 212 
and not elsewhere." (CARDOZO, J. in Sinclair v. Purdy,235 N.Y. 245, 250.)
One having been sued with regard to an alleged trust of which there is no sufficient declaration in writing may deny the existence of the trust or may admit it and plead the Statute of Frauds. Defendant denied the creation of the trust without pleading the statute. The section (§ 242) does not prevent any declaration of trust from being proved by a writing subscribed by the party declaring the same. The question arises whether it prohibits an oral declaration of trust as a rule of property and as wholly illegal and void or whether it merely creates a defense which may be waived by failure to plead it.
The provision of the Statute of Frauds declaring contracts void which by their terms are not to be performed in one year unless in writing (Personal Property Law [Cons. Laws, ch. 41], § 31) may be waived by failure to plead it, either by demurrer (now by motion) if the defect appears on the face of the complaint, or otherwise by answer. (Crane v. Powell, 139 N.Y. 379.) The rule has been applied in actions brought to recover damages for the breach of a contract to convey real property. (Real Property Law, § 259; Matthews v. Matthews, 154 N.Y. 288.) It was held that where the defendant intends to assail, on statutory grounds, a contract which, although declared void under the Statute of Frauds, is not illegal or a mere nullity, he must give notice of this intention to the opposing party by the pleadings.
While this is not a case of contract the same principle applies. In the light of the adjudged cases, a defendant who intends to avail himself of the benefit of the statute to prevent the proof of an oral declaration of trust must plead it. (Sinclair v. Purdy, supra, p. 254; see, also, Bogert on Trusts, 60.) "The statute enacts a rule of evidence." (Hutchins
v. Van Vechten, supra.) That which was valid before the statute is not made invalid *Page 213 
by the statute unless the statute is pleaded or the question raised by a motion on the pleadings. To hold otherwise would be contrary to the general spirit of the statute as construed by the decisions of this State, whatever the rule may be elsewhere. (1 Reeves on Real Property, 436; 1 Perry on Trusts [6th ed.], § 79.) The oral declaration of trust may be established if the parties by their pleadings raise no objection to the lack of written evidence. Oral evidence was, therefore, competent to establish the trust.
That this action will lie as for partition does not follow. Plaintiff was neither a joint tenant nor a tenant in common of the property at the beginning of the action. He had no seizin in fact or in law, nor had he been disseized by a void devise. He had neither possession nor right to possession of the lands. He had a chose in action to have an oral trust declared which might have been defeated if the Statute of Frauds had been pleaded as a defense. A trust declared in writing, other than one of the express trusts provided for by the Real Property Law, would be executed automatically by force of the statute so as to vest the legal estate in the beneficial owners. (Real Property Law, §§ 92, 93.) An oral trust would have been unenforceable from its creation (Melenky v. Melen, 233 N.Y. 19, 22), if defendant had not waived the objection to oral proof of the declaration of trust. Plaintiff by such waiver was given the opportunity to establish the trust which the statute declared to be unenforcible. To say, however, that waiver of the statutory defense would result in seizin from the beginning is to state an obvious fallacy. Where the trust is not declared in the deed or in subsequent writings, ownership arises, not out of the deed alone but out of the waiver, the evidence in the case and the decision thereon. Ownership being acquired, partition with all its retrospective incidents, would follow, but plaintiff has not seizin until his right is judicially established. The deed *Page 214 
and the decision may result in seizin ab initio, but without the judgment of the court in his favor, plaintiff is not a tenant in common of the property. He must establish ownership in equity before he is entitled to a jury trial in partition as a matter of right.
If the Statute of Frauds had been pleaded, the question would still remain whether there had been such an abuse of a confidential relation as to lead without a writing to the implication of a trust. (Sinclair v. Purdy, supra.) Equity gives relief on the ground of the perpetration of fraud independently of the Statute of Frauds. If such relief is granted, the legal estate remains in the grantee but equity holds her to the performance of her verbal agreement. A constructive trust is declared to hold and sell which fastens itself on the property. In cases of established fraud, where the conveyance is not set aside and the trust is not executed automatically by the provisions of the statute, equity will suffer the title to rest in the fraudulent grantee as trustee ex maleficio to execute the trust in accordance with its terms. (Wood v. Rabe,96 N.Y. 414, 422.)
In an action for equitable relief, a jury trial is not a matter of right. If issues are framed, the verdict is advisory. The facts must be passed upon and a decision made by the court under Civil Practice Act, section 440.
The judgments should be reversed and a new trial granted, with costs to abide the event.
CARDOZO, Ch. J., CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgments reversed, etc. *Page 215